Bobbitt, J.
No appeal having been taken therefrom, the judgment entered by Judge Bone at January Term, 1960, became and is a final judgment upon the merits. A judgment has been defined as “the final consideration and determination by a court of the rights of the parties, as those rights presently exist, upon matters submitted to it in an action or proceeding.” (Our italics) 30A Am. Jur., Judgments § 2. “A final judgment is the conclusion of the law upon the established facts, pronounced by the court.” Whitted v. Palmer-Bee Co., 228 N.C. 447, 452, 46 S.E. 2d 109; Lawrence v. Beck, 185 N.C. 196, 200, 116 S.E. 424, and cases cited.
A final judgment, which adjudicates upon the merits the issues raised by the pleadings, “estops the parties and their privies as to all issuable matters contained in the pleadings, including all material and relevant matters within the scope of the pleadings, which the parties, in the exercise of reasonable diligence, could and should have brought forward.” Bruton v. Light Co., 217 N.C. 1, 7, 6 S.E. 2d 822, and cases cited; King v. Neese, 233 N.C. 132, 136, 63 S.E. 2d 123, and cases cited; Hayes v. Ricard, 251 N.C. 485, 494, 112 S.E. 2d 123.
Movant does not seek to set aside the judgment entered at January Term, 1960, or attack it in any respect. Nor does she seek a modification of the injunction decreed therein. Rather, she moves that she be granted injunctive relief, asserting as grounds therefor the violation by plaintiff of obligations imposed on him by the terms of the lease.
Alleged violations occurring prior to the trial and judgment at January Term, 1960, were either issuable matters contained in the pleadings or material and relevant matters within the scope of the pleadings which defendants, in the exercise of reasonable diligence, could and should have brought forward. As to such alleged violations, movant is bound by said judgment. Indeed, the judgment is based on an express jury finding that plaintiff had substantially complied with the terms and conditions of the lease.
If it be assumed that the alleged violations referred to in the motion or any of them occurred subsequent to the trial and judgment at January Term, 1960, the motion is in substance a complaint in a new cause of action that accrued subsequent to the entry of said judgment. Obviously, the said judgment is not determinative of the rights of the parties in respect of such subsequently accruing cause of action. The court below properly held movant cannot, under the guise of a motion in the cause, engraft upon an action in which final judgment has been entered what is essentially a new and independent cause of action.
Affirmed.